Ruefin, Presiding Judge.
A jury found Ronald Klaub guilty of hit and run, driving with a suspended license, and two counts of vehicular homicide. Klaub appealed, asserting multiple enumerations of error. In Klaub v. State,1 we reversed Klaub’s conviction for one count of vehicular homicide and remanded the case for resentencing. Following the resentencing hearing, Klaub filed a second appeal, arguing that the trial court erred in failing to direct a verdict as to the second count of vehicular homicide and in charging the jury. Because res judicata bars Klaub’s claims, we affirm the judgment of the trial court.
*102Decided August 21, 2003
Reconsideration denied September 8, 2003
John R. Mayer, for appellant.
Paul L. Howard, Jr., District Attorney, Alvera A. Wheeler, Assistant District Attorney, for appellee.
“[R]es judicata bars the relitigation of all matters put in issue or which under the rules of law might have been put in issue” in a prior proceeding.2 In the previous appeal, KLaub argued that the trial court erred in failing to grant a directed verdict as to the second count of vehicular homicide, and we rejected his argument.3 “It is axiomatic that the same issue cannot be relitigated ad infinitum. The same is true of appeals of the same issue on the same grounds.”4 Accordingly, he cannot relitigate the issue, and we cannot consider it on this appeal.
Similarly, Klaub’s allegations that the trial court erred in charging the jury could have or should have been raised in the earlier appeal. They are, therefore, barred by res judicata.5 As all issues are barred, we affirm Klaub’s judgment of conviction.

Judgment affirmed.


Smith, C. J., and Miller, J., concur.


 255 Ga. App. 40 (564 SE2d 471) (2002).


 (Punctuation omitted.) Martin v. State, 228 Ga. App. 548, 552 (492 SE2d 307) (1997).


 See KLaub, supra at 44-47 (2).


 Jordan v. State, 253 Ga. App. 510, 511-512 (2) (559 SE2d 528) (2002).


 See Martin, supra.